Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the above named appeal for reappraisement consists of A.P.I. Line Pipe exported from Erance in the second quarter of 1957.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, was $123.78 per 100 feet less nondutiable charges as invoiced and that there was no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that this appeal may be submitted on this stipulation.
On the agreed facts, I find that tbe export value, as that value is defined in section 402(d) of tbe Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved herein and that such value is $123.78 per 100 feet, less nondutiable charges, as invoiced.
Judgment will be rendered accordingly.